PER CURIAM.
Christopher Burke appeals from the judgment and sentences imposed following a jury trial. We find no merit to his claim that the trial court committed error during the trial. Burke’s objection to the requirement that he pay the cost of transcribing certain depositions is also without merit. Sumter v. State, 570 So.2d 1039, 1041 (Fla. 1st DCA 1990), review dismissed, 583 So.2d 1037 (Fla.1991); Posey v. State, 501 So.2d 192, 194 (Fla. 5th DCA 1987). We do agree, however, that he could not be convicted and sentenced to both possession of cannabis with intent to sell and possession of more than 20 grams of that same cannabis. See Pasley v. State, 625 So.2d 1303 (Fla. 1st DCA 1993). Accordingly, we reverse and remand for resentencing. Because Burke will be resentenced, we need not address his argument regarding the discrepancies between his written conditions of probation and the court’s oral pronouncement.1
REVERSED and REMANDED.
W. SHARP, GOSHORN and THOMPSON, JJ., concur.

. Our disposition of this case renders immaterial the scrivenor's error classifying Count II as a second degree felony rather than a third degree felony.